DETAILED ACTION
[1]	Remarks
I.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
II.	Claims 1-20 are pending and have been examined, where claims 1-15 is/are rejected and claims 16-20 is/are found allowable. Explanations will be provided below.
III.	Inventor and/or assignee search were performed and determined no double patenting rejection(s) is/are necessary.
IV.	Patent eligibility (updated in 2019) shown by the following: Claims 1-20 pass patent eligibility test because there are no limitation or a combination of limitations amounting to an abstract idea. Also the following limitation or the combinations of the limitations: “a motion control subsystem that receives data indicative of the detected object in the confined field of view area from the image recognition subsystem, and transmits data indicative of an illumination adjustment to the first illumination module, the data indicative of an illumination adjustment based upon the data indicative of the detected object in the confined field of view area” effects a transformation or a reduction of a particular article to a different state or thing / adds a specific limitation(s) other than what is well-understood, routine and conventional in the field, or adding unconventional steps that confine the claim to a particular useful application and providing improvements to the technical field of motion detection, which recite additional elements that integrate the judicial exception into a practical application and amounting significant more. 
V.	There are no PCT associated with the current application. 
[2]	Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):                                                                                                          
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

Use of the word “means” (or “step for”) in a claim with functional language creates a rebuttable presumption that the claim element is to be treated in accordance with 35 U.S.C. 112(f) (pre-AIA  35 U.S.C. 112, sixth paragraph).  The presumption that 35 U.S.C. 112(f) (pre-AIA  35 U.S.C. 112, sixth paragraph) is invoked is rebutted when the function is recited with sufficient structure, material, or acts within the claim itself to entirely perform the recited function.  Absence of the word “means” (or “step for”) in a claim creates a rebuttable presumption that the claim element is not to be treated in accordance with 35 U.S.C. 112(f) (pre-AIA  35 U.S.C. 112, sixth paragraph).  The presumption that 35 U.S.C. 112(f) (pre-AIA  35 U.S.C. 112, sixth paragraph) is not invoked is rebutted when the claim element recites function but fails to recite sufficiently definite structure, material or acts to perform that function. 
Claim elements in this application that use the word “means” (or “step for”) are presumed to invoke 35 U.S.C. 112(f) except as otherwise indicated in an Office action.  Similarly, claim elements that do not use the word “means” (or “step for”) are presumed not to invoke 35 U.S.C. 112(f) except as otherwise indicated in an Office action.
Claim(s) 1-9 and 16-20 are interpreted under 35 U.S.C. 112(f) or pre-AIA  U.S.C. 112 6th paragraph because of the following reason(s): the claim limitations uses the term “means” or a term used as a substitute for “means” that is a generic placeholder; the term “means” or the generic placeholder is modified by functional language, typically linked by the transition word “for” or another linking word or phrase, such as “configured to” or “so that”; the term “means” or the generic placeholder is not modified by sufficient structure or material for performing the claimed function. 
Claim(s) 10-15 are not interpreted under 35 U.S.C. 112(f) or pre-AIA  U.S.C. 112 6th paragraph because of the following reason(s): limitations are modified by sufficient structure or material for performing the claimed function; they are method claims with no association to generic placeholder(s); they are CRM claims.
Upon examination of the specification and claims, the examiner has determined, under the best understanding of the scope of the claim(s), rejection(s) under 35 U.S.C. 112(a)/(b) is not necessitated because of the following reasons: sufficient support are provided in the written description / drawings of the invention.

[4]	Grounds of Rejection
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a) person shall be entitled to a patent unless—
(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention; or
(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

or
(b) the invention was patented or described in a printed publication in this or a foreign country or in public use or on sale in this country, more than one year prior to the date of application for patent in the United States.

Claim 1-3 and 5-6 are rejected under 35 U.S.C. 102(b) as being anticipated by Publicover (US 20110211056).

Regarding claim 1, Publicover discloses a system for illuminating a target, comprising:
a first illumination module that directs light toward a target location in a field of view area (see figure 1, 12a is read as the first illumination module, paragraph 49);

    PNG
    media_image1.png
    461
    917
    media_image1.png
    Greyscale

an image recognition subsystem that establishes, based on confinement parameters, a confined field of view area comprising the target location, and detects an object in the confined field of view area (see figure 5, paragraph 65, time sequence of signals used to monitor and control illumination in different regions of a camera's field-of-view, trace 141 represent measured average brightness of an individual pixel cluster, while dashed line 140 may represent a target light intensity for a focal region of a light source, average brightness and amplitude are parameters of the field of view): 

    PNG
    media_image2.png
    414
    837
    media_image2.png
    Greyscale

a motion control subsystem that receives data indicative of the detected object in the confined field of view area from the image recognition subsystem (see paragraph 53, purpose of automated pupil-tracking, in which substantially spatially uniform illumination may be useful), and 
transmits data indicative of an illumination adjustment to the first illumination module, the data indicative of an illumination adjustment based upon the data indicative of the detected object in the confined field of view area (see paragraph 19, the controller may be configured for sampling brightness from multiple pixels of the camera that correspond to a first focal region within the camera's field-of-view that is illuminated by a first light source, the sampling brightness for each camera is read as the data, controller 16 sends data to the lights 12a-c, see paragraph 42, a processing unit 16 coupled to the light sources 12 and/or camera(s) 14, paragraph 51, the processing unit 16 may include a separate or integral controller for controlling the light sources 12 and/or camera 14, controlling the light sources requires information sent from controller to the light sources).

Regarding claim 2, Publicover discloses the system of claim 1, wherein the first illumination module comprises a plurality of light sources (see figure 1, 12a-b are read as first illumination module comprises a plurality of light sources).

Regarding claim 3, Publicover discloses the system of claim 1, further comprising a second illumination module that comprises a plurality of light sources (see figure 1, 12b-c are read as first illumination module comprises a plurality of light sources).

Regarding claim 5, Publicover discloses the system of claim 1, wherein the confinement parameters comprise physical boundaries comprising at least one of: line of sight constraints, or surgical microscope magnification area constraints (see figure 1 below):

    PNG
    media_image3.png
    398
    790
    media_image3.png
    Greyscale
.
Regarding claim 6, Publicover discloses the system of claim 1, wherein the confinement parameters comprise optical detection device constraints comprising at least one of: a number of pixels, image size, optical absorption, color depth, or response time (see paragraph 71, to enhance analysis, for example, in order to reveal detailed cracks in a surface or subtle changes in color).

Claim Rejections - 35 USC § 103
1.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

2.	Claims 4 and 7-9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Publicover (US 20110211056) in view of Doerrer (US 20070076983).

Regarding claim 4, Publicover discloses all the limitations of claim 1, but is silent in disclosing the system of claim 1, further comprising an optical detection device, wherein the optical detection device is a surgical microscope, and the confinement parameters are determined based on optical parameters of the surgical microscope. Doerrer discloses the system of claim 1, further comprising an optical detection device, wherein the optical detection device is a surgical microscope, and the confinement parameters are determined based on optical parameters of the surgical microscope (see paragraph 15, slide is then moved, via the microscope stage, from the first estimated coordinate position and according to the first offset so as to center the first target object of interest in the field-of-view image, paragraph 14, slide is moved, via the microscope stage, to a first estimated coordinate position on the slide corresponding to the coordinates of the first target object of interest). 
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to include optical parameters of the surgical microscope amplify region of interest during image acquisition which expose additional details for improving image identification.

Regarding claim 7, Doerrer discloses the system of claim 1, wherein the image recognition subsystem comprises an optimizer subsystem having predictive logic that predicts a future location of the object detected in the confined field of view area, and the data indicative of the illumination adjustment is based on the predicted future location of the object (see paragraph 14, a field-of-view image of the sample at the first estimated coordinate position through the microscope objective). See the motivation for claim 4.

Regarding claim 8, Publicover discloses the system of claim 7, wherein the predictive logic provides a prediction of light interference based on the future location of the object (see paragraph 48, a pair of cameras 14 may be mounted on the frame 18, e.g., on a lower region of the rim 18b below each eye to minimize interference with the person's vision, thereby allowing both eyes of the person to be monitored). 

Regarding claim 9, Publicover discloses the system of claim 1, wherein the data indicative of an illumination adjustment comprises at least one of: brightness adjustment data, wavelength adjustment data, polarization adjustment data, or focal point adjustment data (see paragraph 19, sampling brightness in the respective focal regions of the light sources using the camera and modulating the light sources based on the sampled brightness to provide desired brightness levels within the respective focal regions). 

3.	Claims 10-12 and 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Publicover (US 20110211056) in view of Woerlein (US 20100177185).

Regarding claim 10, see the rationale for claim 1. Publicover is silent in disclosing directing the light, by the first illumination module, toward the target location in the confined field of view area based on the received data indicative of the illumination adjustment. Woerlein discloses directing the light, by the first illumination module, toward the target location in the confined field of view area based on the received data indicative of the illumination adjustment (see paragraph 31, the video information can be used to automatically adjust the light parameters, e.g. light color depending on the tissue color, when two cameras are used, or one camera at different positions, the three dimensional structure of the field of view can be determined).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to include perform illumination adjustments in order to provide even lighting throughout an object for improving image acquisition process.


Regarding claim 11, see the rejection and rationale for claim 2.

Regarding claim 12, see the rejection and rationale for claim 6.

Regarding claim 15, Publicover discloses the system of claim 1, wherein the data indicative of an illumination adjustment comprises at least one of: brightness adjustment data, wavelength adjustment data, polarization adjustment data, or focal point adjustment data (see paragraph 19, sampling brightness in the respective focal regions of the light sources using the camera and modulating the light sources based on the sampled brightness to provide desired brightness levels within the respective focal regions). 

4.	Claims 13-14  is/are rejected under 35 U.S.C. 103 as being unpatentable over Publicover (US 20110211056) in view of Woerlein (US 20100177185) and Doerrer (US 20070076983).

Regarding claim 13 see the rationale and rejection for claim 7.

Regarding claim 14 see the rationale and rejection for claim 8.

[4]	Allowable Claims
Claim 16-20 are allowable. 

With regards to claim 16, the examiner cannot find any applicable prior art providing teachings for the following limitation(s): “an object detection component that detects an object in the field of view area outside the confined field of view area; an optimizer subsystem that predicts formation of light interference in the confined field of view area based on the detected object in the field of view area outside the confined field of view area, and generates illumination adjustment data based on the predicted light interference;” in combination with the rest of the limitations of claim 16.

Publicover discloses an object detection component that detects an object in the field of view area inside the confined field of view area, but does not discloses “an object detection component that detects an object in the field of view area inside the confined field of view area” and “an optimizer subsystem that predicts formation of light interference in the confined field of view area based on the detected object in the field of view area outside the confined field of view area, and generates illumination adjustment data based on the predicted light interference.”

CONTACT INFORMATION
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALEX LIEW (duty station is located in New York City) whose telephone number is (571)272-8623 (FAX 571-273-8623), cell (917)763-1192 or email alexa.liew@uspto.gov. Please note the examiner cannot reply through email unless an internet communication authorization is provided by the applicant. The examiner can be reached anytime. 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vu Le can be reached on 571-272-7332.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/ALEX KOK S LIEW/Primary Examiner, Art Unit 2668                                                                                                                                                                                                        Telephone: 571-272-8623
Date: 4/16/22